Citation Nr: 0829478	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  05-27 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a right knee sprain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1991 to 
December 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.  The veteran appeared for a Travel 
Board hearing in May 2008.

As set forth in the veteran's VA Form 9 of August 2005, this 
appeal also initially included the issue of service 
connection for a left knee disorder.  Service connection for 
the left knee disorder, however, was granted in a separate RO 
rating decision in June 2007.  The only issue remaining on 
appeal is the issue of service connection for the veteran's 
claimed right knee sprain.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

At his Travel Board hearing in May 2008, the veteran 
testified that symptoms from a service-connected left knee 
condition require him to compensate with his right knee and 
that doing so causes more pain in his right knee.  The 
veteran's testimony in this regard raises the issue of 
whether symptoms in his right knee may be compensable on the 
basis of secondary service connection under 38 C.F.R. § 3.310 
(2007).

The RO has not provided the veteran with a VA letter 
informing the veteran about the information and evidence that 
is necessary to substantiate his claim for secondary service 
connection under 38 C.F.R. § 3.310.  Additionally, a VA 
examination addressing the question of whether the veteran's 
right knee condition is secondarily service-connected to his 
left knee condition should be conducted as well, as this 
matter was not fully addressed by the March 2007 VA 
examination.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the veteran 
explaining, in terms of 38 U.S.C.A. 
§§ 5103 and 5103A, the need for additional 
evidence regarding the claim on appeal.  
This letter must inform the veteran about 
the information and evidence that is 
necessary to substantiate the claim and 
provide notification of both the type of 
evidence that VA will seek to obtain and 
the type of evidence that is expected to 
be furnished by the veteran.  
Specifically, this letter should include 
the provisions of 38 C.F.R. § 3.310.

2.  Then, the veteran should be afforded a 
VA orthopedic examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed right 
knee disorder.  The veteran's claims file 
must be made available to the examiner 
prior to the examination, and the examiner 
must review the entire claims file in 
conjunction with the examination.

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
right knee disorder.  The examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the diagnosed right knee 
disorder was (1) caused or (2) permanently 
worsened (e.g., aggravated) by the 
service-connected left knee disorder.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After completion of the above 
development, the veteran's claim of 
entitlement to service connection for 
right knee sprain should be readjudicated.  
This adjudication should include 
consideration of 38 C.F.R. § 3.310 in 
reference to the service-connected left 
knee disorder.  If the determination 
remains adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

